Citation Nr: 0827563	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  05-13 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Whether a VA Form 9 received on January 21, 2004 was a timely 
substantive appeal.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from February 1966 to 
September 1968.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 2004 RO determination that 
a timely substantive appeal had not been received with 
respect to an August 2002 rating decision that denied 
entitlement to an effective date earlier than July 14, 2000, 
for the assignment of a 100 percent schedular evaluation for 
PTSD.  A personal hearing before the undersigned acting 
member of the Board was held in Washington, DC in July 2006.  

In December 2006, the Board found that a timely substantive 
appeal had not been received, and the veteran appealed to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").  In February 2008, the Court 
granted a Joint Motion for Remand of the December 2006 Board 
decision.  


FINDINGS OF FACT

1.  By rating actions in March and August 2002, the RO denied 
an effective date earlier than July 14, 2000, for the 
assignment of a 100 percent schedular evaluation for PTSD.  

2.  A notice of disagreement was received in October 2002, 
and a statement of the case was issued on April 29, 2003.  

3.  A VA Form 9, accepted as the veteran's substantive 
appeal, was received on January 21, 2004.  

4.  A timely substantive appeal was not received within 60 
days from the issuance of the April 2003 statement of the 
case, or within the remainder of the one-year period from the 
date the notification of the August 2002 RO decision was 
mailed.


CONCLUSION OF LAW

The Board lacks jurisdiction to consider the issue of an 
effective date earlier than July 14, 2000 for the assignment 
of a 100 percent schedular evaluation for PTSD.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 7104, 
7105(d)(3), 7108 (West 2002 &Supp. 2006); 38 C.F.R. 
§§ 20.200, 20.202, 20.301(a), 20.302(b), 20.305, 20.306 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board concludes that all VA 
notification requirements have been satisfied.  In the April 
2003 cover letter to the statement of the case (SOC), the 
veteran was notified of the time requirements for filing a 
substantive appeal to the August 2002 decision that denied an 
earlier effective date for the assignment of a 100 percent 
evaluation for PTSD.  In May 2004, the veteran was informed 
by the RO of what the evidence must show for earlier 
effective date claims.  Additionally, a March 2005 SOC told 
him why his January 2004 VA Form 9 was not timely filed.  

Although the letters were not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
the claim was readjudicated, and a supplemental statement of 
the case (SSOC) was promulgated in December 2005.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that an SOC or SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter 
Mayfield III].  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See Mayfield III, 
(citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  
As this appeal requires a strictly legal determination, there 
is no reasonable possibility that further notification or 
assistance to the veteran would aid in substantiating his 
claim; a remand for such development is, therefore, not 
warranted.  38 U.S.C.A. § 5103A.  

The Board has the authority to adjudicate the question of 
timeliness of a substantive appeal and may dismiss an appeal 
in the absence of a timely-filed substantive appeal.  
VAOPGCPREC 9-99.  Accordingly, as to the jurisdictional issue 
before the Board, the veteran has received all appropriate 
notice and been accorded all applicable procedural 
opportunities to address the question.  

As noted above, in December 2006, the Board determined that a 
timely substantive appeal had not been received with respect 
to the veteran's claim for an earlier effective date for the 
assignment of a 100 percent schedular evaluation for PTSD.  
In the Joint Remand, the Parties did not contest or otherwise 
argue that the basic facts of the case were erroneous or that 
VA failed to notify or assist the veteran in the development 
of his claim.  Rather, it was asserted that the Board failed 
to discuss the relevance of encoded fax information on a VA 
Form 9, received in January 2004, and did not consider 
whether the doctrine of equitable tolling should be applied 
to the facts of this case.

By rating action in April 2000, service connection was 
established for PTSD and a 50 percent evaluation was 
assigned, effective December 18, 1998.  In July 2000, the 
veteran claimed that his PTSD had worsened and requested an 
increased rating.  The veteran was afforded a VA psychiatric 
examination and all VA medical records were obtained and 
associated with the claims file.  By rating action in June 
2001, the RO granted an increased rating to 100 percent for 
PTSD, effective July 14, 2000.  Thereafter, the veteran 
questioned the effective date assigned for the 100 percent 
evaluation.  By rating actions in March and August 2002, the 
RO denied entitlement to an effective date earlier than July 
14, 2000 for the assignment of a 100 percent schedular 
evaluation.  A notice of disagreement was received in October 
2002, and a statement of the case (SOC) was promulgated in 
April 2003.  Two VA Form 9's (one dated in May 2003 and the 
other in January 2004) were received in January 2004.  

As for the VA Form 9 dated in May 2003 and received in 
January 2004, the Board notes that the veteran has never 
asserted or claimed to have faxed or otherwise delivered the 
document to any office or department within the VA system 
prior to January 2004.  On the contrary, at the personal 
hearing in July 2006, the veteran testified that someone 
(identified as "she") faxed the papers to him in Illinois.  
(T p.7).  The veteran did not indicate who faxed him the 
information, nor would the identity of that person have any 
material relevance on the outcome of this case.  However, the 
veteran's representative has indicated (Brief of the 
Appellant, page 5) that this VA Form 9 was faxed from the 
Lake Powell Medical Center in Phoenix, Arizona.  The veteran 
stated that he filled out the Form 9 and delivered it to an 
assistant for a Congressman in Illinois within 30 days of 
receiving it.  At the top of the Form 9 was the following 
encoded information: "5/13/03  Tues 13:38  Fax 928 645 2626  
LPMC Corporate."  At the top of the second page of the May 
2003 Form 9 was the following encoded information: "May-19-
2003  18:29 LAKE POWELL MEDICAL  1 520 645 3862."

As noted, the veteran has never claimed that he faxed the 
Form 9 to the RO or to any office within the VA system and 
instead, hand delivered the document to an assistant to a 
Congressman in Molina, Illinois.  The veteran testified that 
he relied on people at the Congressman's office to follow up 
on his claim with the VA (T p. 7, 8, 9).  Counsel for the 
veteran successfully argued to General Counsel that the Board 
needed to explain the relevance of the encoded fax 
information, perhaps attempting to imply that the encoded fax 
information somehow suggested that the veteran faxed the 
information to VA.  However, the veteran's own testimony 
(stated at least three times during his July 2006 Board 
hearing) on this matter clearly contradicts that theory.  
Under the circumstances, the Board finds that the encoded fax 
information on the veteran's VA Form 9, dated in May 2003, is 
of little probative value in this case, and does not provide 
any basis for finding that it was timey received by VA.

Turning to the question of whether the doctrine of equitable 
tolling is appropriate in this case, the Board notes that the 
Court and the Federal Circuit have addressed application of 
the doctrine in several cases, primarily involving the 
timeliness of appeals to the Court and motions for Board 
reconsiderations.  

In Jaquay v. Principi, 304 F.3d 1276, 1282-83 (Fed Cir. 
2002), the Federal Circuit (quoting Irwin v. Dep't of 
Veterans Affairs, 498 US 89, 111 S.Ct. 453, 112 L.Ed.2d 435 
(1990)), noted that the doctrine of equitable tolling was 
generally available in two types of situations: (1) "where 
the claimant has actively pursued his judicial remedies by 
filing a defective pleading during the statutory period," or 
(2) "where the complainant has been induced or tricked by 
his adversary's misconduct into allowing the filing deadline 
to pass."  The Federal Circuit discussed various situations 
where equitable tolling was appropriate, such as, when a 
claimant relied upon VA personnel to file pleadings or when 
the pleadings were mailed to the wrong office within VA, and 
discussed the meaning of due diligence in pursuing judicial 
remedies.  The Federal Circuit held that equitable tolling 
was appropriate in situations where a claimant misfiles his 
pleadings, "provided that they are [filed] within the agency 
itself."  Jaquay, 304 F.3d at 1288.  

In the more recent case of Hunt v. Nicholson, 20 Vet. App. 
519 (2006), the Court noted that the case law developed in 
the Federal Circuit in cases involving an appellant who 
misfiles pleadings at a place other than the office 
specifically required by statute, three criteria must be 
satisfied before equitable tolling may be allowed: 1) the 
claimant must have exercised due diligence in pursuing his 
legal rights; 2) the misfiled document must reveal a clear 
intention by the claimant to seek further review; and 3) the 
misfiled document must put VA on notice of the claimant's 
intention.  See Brandenburg v Principi, 371 F.3d 1362 
(Fed.Cir. 2004); Jaquay, supra.  

Even were the Board to assume that the veteran's delivery of 
the Form 9 to the Congressman's office was evidence of due 
diligence in pursing his appeal, the Congressman is not an 
agent or representative of the VA.  Further, the veteran does 
not claim, nor does the evidence show, that he relied on VA 
personnel to perfect his appeal or that he filed his 
substantive appeal at any office within the VA system.  The 
submission of a substantive appeal to a Congressman's does 
not put VA on notice of the veteran's intention to seek 
further review.  Thus, application of the doctrine of 
equitable tolling under the cases discussed above is not 
warranted.

Counsel for the attorney also argued that the Board should 
have considered the doctrine of equitable tolling based on 
the fact that the veteran was rated 100 percent disabled due 
to PTSD.  

In Barrett v. Principi, 363 F.3d 1316 (Fed.Cir. 2004), the 
Federal Circuit concluded that mental illness can justify 
equitable tolling.  However, "to obtain the benefit of 
equitable tolling, the veteran must show that the failure to 
file was the direct result of a mental illness that rendered 
him incapable of 'rational thought or deliberate decision 
making,' (quoting Melendex-Arroyo v. Cutler-Hammer de P.R., 
Co., 273 F.3d 30, 37 (1st Cir. 2001)), or 'incapable of 
handling [his] own affairs or unable to function [in] 
society,' (quoting Smith-Haynie v. District of Columbia, 155 
F.3d 575, 580 (D.C.Cir1998)).  A medical diagnosis alone or 
vague assertions of mental problems will not suffice."  
Further, if represented by counsel during the relevant 
period, "the claimant must make an additional showing that 
the mental illness impaired the attorney-client 
relationship."  Barrett, 363 F.3d at 1321; (see Lopez v. 
Citibank, N.A., 808 F.2d 905, 907 (1st Cir. 1987)).  

In this case, the medical evidence of record does not show 
that the veteran's mental illness rendered him incapable of 
'rational thought or deliberate decision making."  The 
November 2000 VA examination report, which was the basis for 
the assignment of a 100 percent rating by the RO in June 
2001, showed that the veteran was alert and well oriented.  
His thought processes were logical and relevant and there was 
no evidence of psychosis.  His abstract thinking was concrete 
and his memory and recall were grossly intact.  The veteran 
denied any perceptual disturbances other than flashback type 
experiences where he believed that people were standing 
around him.  The Global Assessment of Functioning (GAF) score 
was 55 for the current period and 50 for the past year.  The 
examiner opined that the veteran was competent for VA 
purposes.  

A GAF score between 41 and 50 contemplates a level of 
impairment of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score between 51 to 60 contemplates moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  American Psychiatric Association Diagnostic 
and Statistical Manual of Mental Disorders (4th. ed., 1994) 
(DSM-IV).  

Based on the evidence of record, in particular the November 
2000 VA examination report and the veteran's testimony 
concerning his actions during the time period in question, 
the Board finds that the doctrine of equitable tolling based 
on mental impairment is not warranted in this case.  The 
evidence does not suggest that the veteran was incapable of 
handling his own affairs or unable to function in society.  
Additionally, the veteran was represented by counsel during 
the relevant period and there is no evidence that his mental 
illness impaired the attorney-client relationship.  

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme which 
requires the filing of both a notice of disagreement (NOD) 
and a formal appeal.  Roy v. Brown, 5 Vet. App. 554 (1993).  
Appellate review of an RO decision is initiated by a NOD and 
completed by substantive appeal after a SOC is furnished.  38 
U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2007).  

After an appellant receives the SOC, he or she must file a 
formal appeal within sixty days from the date the SOC is 
mailed, or within the remainder of the one-year period from 
the date the notification of the RO decision was mailed, 
whichever period ends later.  38 U.S.C.A. § 7105(d)(3) (West 
2002); 38 C.F.R. §§ 20.300, 20.302 (2007); see Rowell v. 
Principi, 4 Vet. App. 9, 17 (1993).  By regulation, this 
formal appeal must consist of either "a properly completed 
VA Form 9, . . . or correspondence containing the necessary 
information."  38 C.F.R. § 20.202 (2007).  Either the 
appellant or his representative may file a Substantive 
Appeal.  38 C.F.R. § 20.301(a) (2007).  

Upon request, the time period for filing a substantive appeal 
may be extended for a reasonable period for good cause shown.  
38 U.S.C.A. § 7105(d)(3) (West 2002).  A request for such an 
extension should be in writing and must be made prior to the 
expiration of the time limit for filing the substantive 
appeal.  38 C.F.R. § 20.303 (2007).  In the absence of a 
properly perfected appeal, the Board is without jurisdiction 
to determine the merits of the appeal, and the determination 
becomes final.  38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 
5 Vet. App. at 556 (1993).  

In this case, the record shows that the veteran and his 
representative were notified of the March 2002 RO decision 
that denied an effective date earlier than July 14, 2000 for 
the assignment of a 100 percent schedular evaluation for 
PTSD.  The veteran was also advised of his appeal rights and 
of the applicable time limits for perfecting an appeal.  A 
subsequent rating action in August 2002, confirmed the March 
2002 decision and the veteran was again advised of his 
appellate rights.  The SOC promulgated in April 2003, 
included the appropriate laws and regulations pertaining to 
effective dates of awards and a VA Form 9 was enclosed for 
the veteran's benefit.  The veteran was advised of the need 
to file a substantive appeal within 60 days of the date of 
the SOC, or his appeal would be closed.  He was also informed 
of the process for filing an extension of his appeal.  

Under the facts set out above, the veteran had until 
September 9, 2003, to file a timely substantive appeal with 
respect to the RO's August 2002 rating action.  The veteran's 
substantive appeal was received on January 21, 2004.  This is 
clearly in excess of 60 days from the date of mailing of the 
April 2003 SOC, as well as more than one year from the date 
of notification (September 9, 2002) of the August 2002 rating 
action.  The veteran did not file for an extension.  The 
Board has reviewed the record in this case and has not 
identified any document filed within the requisite period 
that can be construed as a timely substantive appeal as to 
the matter of an effective date earlier than July 14, 2000 
for the assignment of a 100 percent evaluation for PTSD.  

The evidence reflects that the veteran was advised of the 
necessity to file his appeal within one year from the date of 
notice of the initial denial or within 60 days after the date 
of the SOC, and he was also advised of what was required of 
him if he needed more time to do so.  The veteran did comply 
with appellate procedures to the extent of filing timely a 
NOD as to the initial denial of his claim for an earlier 
effective date, but did not comply with the required 
procedure for perfecting his appeal after receipt of the SOC, 
as instructed in the written material that accompanied the 
SOC in April 2003.  

The veteran's contentions at the personal hearing in July 
2006, that he relied in good faith on statements made to him 
by various people at a Vet Center in Molina, Illinois, and by 
people at the office of an Illinois Congressman, that they 
would complete the forms necessary to perfect his appeal, are 
not sufficient in this case.  As indicated above, the veteran 
and his representative were provided with specific 
instructions concerning the appellate process and the need to 
file a substantive appeal within the time prescribed.  The 
instructions were not only clear and unambiguous, but also 
informed him of the process for filing an extension to 
perfect his appeal and included toll free phone numbers that 
he could call if he had any questions or needed assistance.  
His vague explanation that he was not familiar with the 
paperwork and relied in good faith on others, is not valid 
excuse for failing to perfect a timely appeal.  

Accordingly, the Board finds that a timely substantive appeal 
was not received by the VA.  The appeal regarding the issue 
of an effective date earlier than July 14, 2000, for the 
assignment of a 100 percent evaluation for PTSD has not been 
timely perfected.  Thus, the Board does not have jurisdiction 
to adjudicate that claim.  Because the appellant has not 
complied with the legal requirement for perfecting an appeal, 
the law is dispositive of the issue and the appeal must be 
dismissed on that basis.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  


ORDER

The appeal is denied.



		
	DAVID S. NELSON
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


